DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-16, 18, 19, 21 and 22 are pending, claims 17 and 20 having been cancelled.  Applicant's response filed June 16, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The rejection of claims 1-16, 18, 19 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on Applicant’s amendments to claim 1.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the third surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear what “a third surface” is referring to.  A third surface of what?  For purposes of examination, the claim will be interpreted such that Applicant is 
Further, claim 22 recites “the first anchor and second anchor configured to attach the feature to the substrate.”  It is unclear which feature “the feature” is referring because the claim recites both “a feature” in lines 3-4 as well as “another feature in line 6.  Furthermore, it is unclear what “a third surface” is referring to.  Appropriate correction is required.
Further, claim 22 recites “wherein the first surface comprises a first anchor;” however, claim 1 recites that a structure comprises the first surface.  It is unclear whether claim 22 intends for the structure of claim 1 to comprise a first anchor as recited in claim 22, or if the first anchor is something separate of the structure recited in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 and 15, 16, 18, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2010/0206337 to Hiroshiro et al. in view of U.S. Patent App. Pub. No. 2010/0122711 to Ryan, U.S. Patent App. No. 2012/0260949 to Sekiguchi et al. and U.S. Patent App. Pub. No. 2015/0034130 to Koide et al.
As to claim 1, Hiroshiro discloses a method for performing a wet treatment of a structure, the method comprising: obtaining a structure comprising a first surface, wherein the first surface comprises recesses with a gap (see Hiroshiro Fig. 3, ref.#8); performing a wet treatment of the structure (see Hiroshiro paragraph [0056]); and subsequently drying the structure (see Hiroshiro paragraph [0056]), characterized in that performing the wet treatment comprises: rinsing the structure by exposing it to a rinsing liquid comprising water and exposing the structure subsequently to a sequence of liquids 
While Hiroshiro discloses that the substrate can have fine irregularities including projections and recesses (see Hiroshiro paragraph [0064]), Hiroshiro does not explicitly disclose that a feature fixed at least at a first end to the first surface from which it protrudes, and wherein a sidewall of the feature faces and is positioned away from a second surface by a gap g.  Substrates with features fixed at least at a first end to the first surface from which it protrudes, and wherein a sidewall of the feature faces and is positioned away from a second surface by a gap g and the need to clean them are known in the art and that the second surface can comprise a sidewall of another feature protruding from the first surface (see Ryan Fig. 4).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the method disclosed by Hiroshiro on the substrates disclosed by Ryan in order to more rapidly and more reliably remove the liquid from the substrate after cleaning (see Hiroshiro Abstract and paragraph [0080]).
Furthermore, Hiroshiro does not explicitly disclose that the last liquid of the sequence of liquids makes a contact angle of about 90 degrees with the second surface and the sidewall.  Ryan discloses that the last liquid should ideally have a contact angle at or near ninety degrees (see Ryan paragraph [0032]).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the last liquid make a contact angle of about 90 degrees as disclosed by Ryan in order to prevent pushing or pulling on the features (see Ryan paragraph [0032]).  To the extent that it could be argued that the combination of Hiroshiro and Ryan does not disclose having a miscible liquid with the last liquid  having such a contact angle, Sekiguchi discloses that it is known in the art to select rinse liquids with miscibility 
Both Sekiguchi and Ryan disclose that the substrate surface can comprise a polar material, such as SiN or metal (see Sekiguchi paragraph [0081] and Ryan paragraphs [0018]-[0020]) and Hiroshiro discloses that the liquid can contain a water-insoluble liquid and Ryan discloses that the liquid can be toluene or hexane (see Hiroshiro paragraph [0053] and Ryan paragraph [0025]) where it would have been obvious to one of ordinary skill in the art at the time of filing to use the method of Hiroshiro on the substrates disclosed by Sekiguchi and/or Ryan in order to improve the removal of the liquids on the fine patterns of the substrates.  Applicant’s Specification discloses that the contact angle is based on the non-polar liquid and polar surface.  Since the combination of Hiroshiro, Ryan and Sekiguchi discloses the same materials, it is inherent or reasonably expected that the contact angle would be about 90 degrees since contact angle is an inherent property of the components and also based on Ryan’s disclosure to have the contact angle of about 90 degrees in order to prevent pushing or pulling on the features (see Ryan paragraph [0032]).
The combination of Hiroshiro, Ryan and Sekiguchi does not explicitly disclose that each of the liquids in the sequence of liquids gradually transition from the preceding liquid to a subsequent liquid such that the concentration of the subsequent liquid gradually increases as a function of time on the first surface of the structure.  Koide discloses a similar method for performing a wet treatment of a structure wherein a gradual transition from a preceding liquid to a subsequent liquid such that the concentration of the subsequent liquid gradually increases as a function of time on the first surface of the structure is performed (see Koide paragraphs [0034]-[0037]).  It would have been obvious to one of 
As to claim 2, while Hiroshiro does not explicitly disclose the temperature or pressure of the method and since Ryan does not disclose the need for a heater or other equipment to change the temperature or pressure of the method, it would have been obvious to one of ordinary skill in the art at the time of filing to have the method performed at room temperature and at atmospheric pressure in order to avoid the extra expenses required to operate the method at other temperatures and pressures.
 As to claim 3, the combination of Hiroshiro, Ryan, Sekiguchi and Koide discloses that the exposure of the structure to the sequence of liquids is initiated by bringing the first liquid in contact with the rinsing liquid and subsequently replacing the rinsing liquid by the first liquid (see Hiroshiro paragraphs [0060]-[0062] and [0074]-[0075]).
As to claim 4, the combination of Hiroshiro, Ryan, Sekiguchi and Koide disclose that the exposure of the structure to the sequence of liquids comprises bringing a liquid in the sequence of liquids in contact with the subsequent liquid in the sequence of liquids and subsequently replacing the liquid by the subsequent liquid (see Hiroshiro paragraphs [0060]-[0062] and [0074]-[0075]).
As to claims 5-7, as discussed in the above rejection to claim 1, the combination of Hiroshiro, Ryan, Sekiguchi and Koide discloses that the last liquid can comprise a non-polar solvent when at least the sidewall and the second surface comprise a polar material (see Sekiguchi paragraph [0081] where the wafer can be SiN and Ryan paragraphs [0018]-[0020] where the wafer can comprise metal and Ryan 
As to claims 8 and 9, the combination of Hiroshiro, Ryan, Sekiguchi and Koide also discloses that the last liquid can comprise a polar solvent, such as water, and the sidewall and the second surface can comprise a non-polar material (see Ryan paragraph [0029] and Hiroshiro paragraph [0053] and see Sekiguchi claim 4 where water can be used to as a substitution liquid for the organic solvent).
As to claim 10, Hiroshiro discloses that the first liquid can comprise a polar solvent (see, e.g., Hiroshiro paragraph [0063]).
As to claims 11 and 12, the combination of Hiroshiro, Ryan, Sekiguchi and Koide discloses that the polar solvent can comprise isopropyl alcohol (see Hiroshiro paragraph [0061], [0088] and Sekiguchi paragraph [0038]).
As to claim 13, the combination of Hiroshiro, Ryan, Sekiguchi and Koide discloses that the wet treatment can be performed in a single recipient (see Hiroshiro paragraph [0040]).
As to claim 15, the combination of Hiroshiro, Ryan, Sekiguchi and Koide discloses that the wet treatment is performed in a single recipient by a spraying process (see Hiroshiro paragraphs [0040] and [0058] and Figs. 1-3).
As to claim 16, the combination of Hiroshiro, Ryan, Sekiguchi and Koide discloses that the sequence of liquids can consist only of the first liquid and the last liquid (see Hiroshiro paragraph [0056] and Sekiguchi paragraph [0079]).
As to claim 18, the combination of Hiroshiro, Ryan, Sekiguchi and Koide discloses that the feature can comprises a fin structure (see Ryan Fig. 4).
As to claim 19, the combination of Hiroshiro, Ryan, Sekiguchi and Koide discloses that the substrate can comprise extremely narrow features including a width as narrow as 22nm (see Ryan paragraph [0003]) where it would have been obvious to one of ordinary skill in the art to use the 
As to claim 21, the combination of Hiroshiro, Ryan, Sekiguchi and Koide discloses that he apparatus can further comprise heating devices which are fully capable of heating the structure (see Hiroshiro paragraph [0022]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2010/0206337 to Hiroshiro et al. in view of U.S. Patent App. Pub. No. 2010/0122711 to Ryan, U.S. Patent App. No. 2012/0260949 to Sekiguchi et al. and U.S. Patent App. Pub. No. 2015/0034130 to Koide et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2002/0036002 to Nakatou and U.S. Patent App. Pub. No. 2006/0060232 to Tsurusaki et al. and/or U.S. Patent App. Pub. No. 2008/0023444 to Osawa and/or U.S. Patent App. Pub. No. 2006/0043073 to Shirakawa et al.
Hiroshiro, Ryan, Sekiguchi and Koide are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 14, the combination of Hiroshiro, Ryan, Sekiguchi and Koide does not explicitly disclose that the structure remains immersed in the tank during the wet treatment.  Nakatou discloses a similar substitution method wherein the substrate is immersed in a tank (see, e.g., Nakatou paragraph [0046] and Fig. 2).  Simple substitution of one known equivalent element for another is prima facie obvious, and it would have been obvious to one of ordinary skill in the art to use an immersion tank and the results would have been predictable.  To the extent that the claim requires only one wafer being processed, selection of the number of wafers to be processed is within the skill of one of ordinary skill in the art and the immersion tank of Nakatou is fully capable of being used to process a single substrate.
Regarding the recitation “wherein the structure remains covered with the rinsing liquid until exposure to the sequence of liquids and with each liquid of the sequence of liquids until exposure to a subsequent liquid,” it is known in the art that the replacing of liquids within an immersion tank can be performed with the structure remaining covered with the rinsing liquid until exposure to the sequence of liquids and with each liquid of the sequence of liquids until exposure to a subsequent liquid (see Tsurusaki paragraph [0007] and/or Osawa paragraph [0004] disclosing that it is known in the prior art to replace liquids by supplying the subsequent liquid from the bottom of the tank having the preceding liquid overflow from the tank; see also Shirakawa paragraphs [0021]-[0022], [0033], [0041], [0057] disclosing the same).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the structure remain covered with the rinsing liquid until exposure to the sequence of liquids and with each liquid of the sequence of liquids until exposure to a subsequent liquid as is well known in the prior art and the results would have been predictable (substitution of liquids in an immersion tank).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2010/0206337 to Hiroshiro et al. in view of U.S. Patent App. Pub. No. 2010/0122711 to Ryan, U.S. Patent App. No. 2012/0260949 to Sekiguchi et al. and U.S. Patent App. Pub. No. 2015/0034130 to Koide et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2002/0160625 to Inoue et al. and/or U.S. Patent App. Pub. No. 2005/0205515 to Saga et al.
Hiroshiro, Ryan, Sekiguchi and Koide are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 22, regarding the recitation “wherein the first surface comprises a first anchor and the third surface comprises a second anchor, the first anchor and second anchor configured to attach the feature to the substrate,” as discussed in the 112(b) rejection above, it is unclear which feature the “the feature” recitation is referring as well as what the “third surface” is a surface of.  If said language is 
If said language is referring to bridge shaped features, then the combination of Hiroshiro, Ryan, Sekiguchi and Koide does not explicitly disclose that the features comprise bridge shaped features.  Substrates with bridge-shaped features and the need to clean them are known in the art (see Saga Figs. 4f, 5a, 5b; paragraphs [0010], [0014], [0021], [0026], [0036]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the method disclosed by Hiroshiro/Ryan/Sekiguchi/Koide on the substrates disclosed by Inoue in order to more rapidly and more reliably remove the liquid from the substrate after cleaning (see Hiroshiro Abstract and paragraph [0080]), and said disclosure of a bridge-structure would meet the claim limitations (see Saga Figs. 4f, 5a, 5b; paragraphs [0010], [0014], [0021], [0026], [0036]) wherein the first surface can comprise a first anchor attached to the substrate and the third surface can comprise a second anchor attached to the substrate where both anchors attach the bridge part to the substrate.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Koide is now relied upon for the newly 
Regarding Applicant’s argument that the cited prior art does not disclose the last liquid making a contact angle of about 90 degrees with the second surface and the second sidewall, as discussed in the above rejection, Ryan discloses that the last liquid should ideally have a contact angle at or near ninety degrees (see Ryan paragraph [0032]).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the last liquid make a contact angle of about 90 degrees as disclosed by Ryan in order to prevent pushing or pulling on the features (see Ryan paragraph [0032]) where Hiroshiro/Ryan already disclose that the sequence of liquids (including the last liquid) make contact with the second surface and sidewall.  To the extent that it could be argued that the combination of Hiroshiro and Ryan does not disclose having a miscible liquid with the last liquid  having such a contact angle, Sekiguchi discloses that it is known in the art to select rinse liquids with miscibility with IPA, organic liquids and water as the substitution liquids (see Sekiguchi paragraph [0065]) and it would have been obvious to one of ordinary skill in the art at the time of filing to select substitution liquids to fulfill the solubility condition of Ryan (see Ryan paragraph [0049] and Sekiguchi paragraph [0065]; see also Ryan paragraph [0017] disclosing that the substitution liquid can be a mixture of a water-insoluble and a water soluble liquid).  In addition, both Sekiguchi and Ryan disclose that the substrate surface can comprise a polar material, such as SiN or metal (see Sekiguchi paragraph [0081] and Ryan paragraphs [0018]-[0020]) and Hiroshiro discloses that the liquid can contain a water-insoluble liquid and Ryan discloses that the liquid can be toluene or hexane (see Hiroshiro paragraph [0053] and Ryan paragraph [0025]) where it would have been obvious to one of ordinary skill in the art at the time of filing to use the method of Hiroshiro on the substrates disclosed by Sekiguchi and/or Ryan in order to improve the removal of the liquids on the fine patterns of the substrates.  Applicant’s Specification discloses that the contact angle is based on the non-polar liquid and polar surface.  Since the combination of Hiroshiro, Ryan and Sekiguchi discloses 
Also, it is understood that Ryan discloses the second sidewall and second surface wherein the last liquid makes a contact angle of about 90 degrees with the second surface and the second sidewall.  Applicant argues that Ryan discloses that the contact angle between the solution 415 and hydrophobic layer is at or near ninety degrees, but that the hydrophobic layer taught by Ryan does not amount to the second surface and the sidewall.  However, Ryan discloses that the hydrophobic layer covers the surfaces of the surfaces of the protrusions on the substrate, including the first surface and the second surface (see Ryan Fig. 7 where the hydrophobic layer 418 covers all the surfaces of the protrusions and thus includes the first and second surfaces).  Therefore, the combination of references disclose that the last liquid of the sequence of liquids makes a contact angle of about 90 degrees with the second surface and the second sidewall.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714